DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 MICHAEL BROWN, a/k/a Michael A. Brown, a/k/a Michael Andrew
 Brown, a/k/a Karim Clark, a/k/a Karin Clark, a/k/a Jakari Wallace,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D17-3771 & 4D17-3772

                               [July 26, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Bernard I. Bober, Judge; L.T. Case No. 01-
18623-CF-10A.

   Michael Brown, Arcadia, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.